DETAILED ACTION
	This Office action is in response to the communication filed on 09/01/2022. Claims 1-7 remain pending in this application. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/01/2022 has been entered.

Claim Objections
 	Claim 5 is objected to because of the following informalities: 
a. 	“the finger type of a second finger as having to a second finger type, different from the first finger type” should be amended to “the finger type of a second finger as having 
b.	 Appropriate correction is required.

Response to Arguments
	Applicant’s arguments with respect to amended claims 1 and 5 in the Remarks section (pages 6-9) have been fully considered but are moot because the arguments do not apply to the current combination of references being used in the current rejection. 
U.S. Patent Publication 2013/0169560 by Cederlund et al. (“Cederlund”) in view of Foreign Patent Publication JP 2012-175213 A by Nakajima et al. (“Nakajima”) address the limitations set forth in the amended claims as the new grounds for rejection for claim 1.
U.S. Patent Publication 2013/0169560 by Cederlund in view of Foreign Patent Publication JP 2012-175213 A by Nakajima, and further in view of U.S. Patent Publication 2014/0009396 A1 by Clausen address the limitations set forth in the amended claims as the new grounds for rejection for claim 5.
		Applicant's arguments have been fully considered with respect to 2-4 and 6-7 in the Remarks section (page 9) but they are not persuasive as the claims depend upon the features recited in the amended independent claims. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2013/0169560 by Cederlund in view of Foreign Patent Publication JP 2012-175213 A by Nakajima, for which a machine translation is used for the citations below. 

	Regarding claim 1, Cederlund discloses a portable terminal comprising: a touch pad 
 a display having a touch pad function, ([0026], the device with touchpad could have been a portable computing device), the display being divided into having a first area for displaying an icon (Fig. 11a and 12, information presentation area of touchscreen 151; [0039] and [0107], finger movements were detected relative to the touchscreen 151 such as those made for an object presented on the information presentation area/display 20 where objects were referred to as icons as in [0016]); and
a second area for detecting a touch (Fig. 11a; [0144]-[0145] and [0151], touchscreen detecting touches overlapping information presentation area/display 20 for selection by a second, another finger except for where the first finger was touching the screen); 
a camera that is on the same side as the display (Fig. 1, gaze tracking module 40; [0113], was a photo sensor included in the touchscreen imaging a user that was gazing the display light by incorporation); 
a processor, wherein the processor is configured to (Fig. 12, control module 136 executing control): 
detect a point of view to which an eye of a face imaged by the camera is turned ([0113] and [0033], the images captured by photo sensor were of the eyes of a user to provide gaze data signals)
output a position of the detected point of view on the first area (Fig. 12, input module 132; [0035], the input module is configured to interpret/output the signals representing the at least one user generated gesture using gaze input data signals); 
control to display a cursor on the first area according to the position of the point of view of the display ([0036-0038], the location of the initial gaze point is indicated by a visual feedback, such as a crosshairs or similar sign); 
determine whether or not a preset input condition is satisfied for both an input by a touch to the second area of the display and an input of the position of the point of view on the first area ([0041]-[0042] and [0151]-[0152], a user input an initial gaze point of object by looking at the touchscreen (first area) and made a touch gesture with a first finger that was in contact range with the touchscreen); 
and activate an application program corresponding to the icon when the present input condition is satisfied according to the determination ([0041]-[0042] and [0151]-[0152], an application can be opened and started by gazing at an icon representing the application and tapping a finger (or fingers) that have been in contact range with the touchscreen ).
However, Cedurlund does not teach the second area being different from the first area and a position of the first area and a position of the second area being predetermined in the display. 
In the analogous art of displays with touch pads, Nakajima teaches a key selection screen is called from the operation screen in the left-hand mode. In the left hand mode, the portable electronic device always displays a touch operation detection area for shifting to the key selection screen at the left end of the LCD. Since the active applications are displayed in the area other than the touch operation detection area 507, the key selection screen is displayed in a range that does not affect the display of these applications (Nakajima Page 13, 3rd paragraph). Furthermore, a plurality of touch operation area were able to have been arranged, both in a left hand and a right hand mode (Nakajima Fig. 14; Page 15, 3rd paragraph and Page 16, 4th paragraph). It would have been obvious before the effective filing date of the invention to have added touch operation detection areas without active applications displayed to receive gripping or operation hand inputs. One of ordinary skill in the art would have been motivated  a touch operation detection area at the left end of the LCD 10 in the left-hand mode and at the right end in the right-hand mode, the display of the running application is not disturbed and can be easily performed by the operating hand (Nakajima Fig. 14; Page 16, 4th paragraph).
Regarding claim 2, Cederlund discloses the portable terminal according to claim 1, wherein the application launch icon is not displayed in the second area of the display (Fig. 11a; information presentation area object was slid in accordance with the second finger input as in [0144]). 

Regarding claim 3, Cederlund discloses the portable terminal according to claim 2, wherein the point of view is not detected in the second area of the display (Fig. 11a, [0151]-[0152], gaze point adjusted by first finger input not second finger input). 

Regarding claim 4, Cederlund discloses the portable terminal according to claim 3, wherein the second area of the display is selected from a plurality of a read that come in contact with an edge of the display and set as the second area (Fig. 11a; [0144]-[0145], see thumb inputs as first finger and second another thumb near edge of display where second area was for the second another thumb).


Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2013/0169560 by Cederlund in view of Foreign Patent Publication JP 2012-175213 A by Nakajima, and further in view of U.S. Patent Publication 2014/0009396 A1 by Clausen. 
Regarding claim 5, Cederlund discloses the portable terminal (Fig. 2; [0026], the device with touchpad could have been a portable computing device), comprising: 
a display including a touch pad for detecting a touch that displays an application launch icon and detects a touch (Fig. 11a, touchscreen 151;  [0039] and [0107], detected finger movements relative to the touchscreen such as those made for an object presented on the information presentation area/display 20 where object referred to icon and provides execution as in [0016]); and
a processor; and wherein the processor is configured to (Fig. 12, control module 136 executing control): 
detect a finger type including a first finger as having a first finger type and a second finger of a hand as having to a second finger type, different from the first finger type (Figs. 11a; [0151]-[0152], thumb inputs right hand 161 or left hand 162 detected on touchscreen based on their sequence of entering (first type to adjust, second type to select); 
output the recognized first and second finger types and two touch positions of the display for detecting the first finger and the second finger ([0151]-[0152], direct input from thumbs 161 or second another thumb 162 detected from touchscreen); 
while the first finger touches the application launch icon on the display as a first touch position of the two touch positions of the display ([0158], a user touched the touchscreen (first area) to adjust initial gaze point where the cursor was placed as in [0038]);
determine whether or not the second finger touches a second touch position of the two touch positions of the display ([0134], using another/second finger (e.g. the other thumb) to tap for selecting that object or object part);
activate an application program corresponding to the application launch icon when the touching of the first touch position by the first finger and touching of second touch position by the second finger is satisfied according to the determination ([0141] and [0144]-[0145], adjustment of the intitial gaze point occurred by the first finger input, holding the first finger input and sliding the second another finger initiated panning/sliding of the icon object, and tapping the second another finger enabled activation of the selected object or icon and started an application when first finger input was released). 
Cedurlund does not teach recognizing a first finger type and a second finger type. 
In the analogous art of displays with touch pads, Nakajima teaches a key selection screen is called from the operation screen in the left-hand mode. In the left hand mode, the portable electronic device always displays a touch operation detection area for shifting to the key selection screen at the left end of the LCD. Since the active applications are displayed in the area other than the touch operation detection area 507, the key selection screen is displayed in a range that does not affect the display of these applications (Nakajima Page 13, 3rd paragraph). Furthermore, a plurality of touch operation area were able to have been arranged, both in a left hand and a right hand mode (Nakajima Fig. 14; Page 15, 3rd paragraph and Page 16, 4th paragraph). It would have been obvious before the effective filing date of the invention to have added touch operation detection areas for either the recognized left hand or right hand. One of ordinary skill in the art would have been motivated  a touch operation detection area at the left end of the LCD 10 in the left-hand mode and at the right end in the right-hand mode, the display of the running application is not disturbed and can be easily performed by the operating hand (Nakajima Fig. 14; Page 16, 4th paragraph).

While Cederlund does teach the input means to detect user gestures by a finger or fingers was an optical measurement technique, Cederlund in view of Nakajima does not specifically teach a camera that images the periphery of the touch pad that imaged a first finger and a second finger of a hand.
In the analogous of art of finger tracking in portable devices, Clausen teaches a portable terminal of the related art has a user interface requiring particular user inputs, i.e., touching or tapping at the location on an icon, to use. The portable terminal included a touch screen and a front-facing camera that took pictures of the user and one or more physical keys (Clausen Fig. 1; [0011] and [0008]).  A camera facing the back or sides of the portable device was used a special-purpose camera to track the movements of one or more of the user’s finger in view of the camera for object manipulation. It detected the various motions of one or more fingers such as the thumbs and the four fingers gripping a portable terminal (Clausen Fig. 4; [0041]-[0042]). It would have been obvious before the effective filing date of the invention to have added the special purpose camera as the optical measurement technique for detecting finger movements to the portable terminal of Cederlund. One of ordinary skill in the art would have been motivated to detect various finger movements in the back or sides of the portable device beyond the touchscreen (Clausen Fig. 4; [0041]-[0042]).

Regarding claim 6, Cederlund does not teach the portable terminal according to claim 5, wherein the camera is installed in the portable terminal so that an imaging optical axis of the camera is tilted in a direction of the display in order to image the periphery of the display.
In the analogous of art of finger tracking in portable devices, Clausen teaches a portable terminal of the related art has a user interface requiring particular user inputs, i.e., touching or tapping at the location on an icon, to use. The portable terminal included a touch screen and a front-facing camera that took pictures of the user and one or more physical keys (Clausen Fig. 1; [0011] and [0008]).  A camera facing the back or sides of the portable device was used a special-purpose camera to track the movements of one or more of the user’s finger in view of the camera for object manipulation. It detected the various motions of one or more fingers such as the thumbs and the four fingers gripping a portable terminal (Clausen Fig. 4; [0041]-[0042]). It would have been obvious before the effective filing date of the invention to have added the special purpose camera as the optical measurement technique for detecting finger movements to the portable terminal of Cederlund. One of ordinary skill in the art would have been motivated to detect various finger movements in the back or sides of the portable device beyond the touchscreen (Clausen Fig. 4; [0041]-[0042]).

Regarding claim 7, Cederlund further teaches the portable terminal according to claim 5, wherein the recognized finger types include the first finger type, the second finger type, wherein the processor is further configured to:
while the first finger touches the application launch icon on the display as the first touch position of the two touch positions of the display, determine whether or not the second or third finger touches the second touch position of the two touch positions of the display ([0141] and [0144]-[0145], adjustment of the intitial gaze point occurred by the first finger input, holding the first finger input and sliding the second another finger initiated panning/sliding of the icon object, and tapping the second another finger (other thumb or other finger entirely) enabled activation of the selected object or icon and started an application when first finger input was released).
 determine whether or not a preset input condition is satisfied for both an input of a touch position of the display by the first finger and an input of a touch position of the display by the second finger or the third finger ([0134], Selection of an object or object part can be made by gazing at that object or object part, pressing a finger (e.g. a thumb), fine tuning/adjusting the gaze position by moving the thumb, and using another/second finger (e.g. the other thumb) to tap for selecting that object or object part);
activate the application program corresponding to the application launch icon when the when the touching of the first touch position by the first finger and touching of second touch position by the second finger is satisfied according to the determination  or a menu of the application program corresponding to the application launch icon when the touching of the first touch position by the first finger and touching of second touch position by the third finger ([0141], selection of the object enabled activation of the selected object or icon and started an application by another second thumb 162). 

Cederlund does not discloses the first finger type, the second finger type, and a third finger type, different than the first and second finger types, of a third finger of the hand imaged by the camera. 
In the analogous of art of finger tracking in portable devices, Clausen teaches a portable terminal of the related art has a user interface requiring particular user inputs, i.e., touching or tapping at the location on an icon, to use. The portable terminal included a touch screen and a front-facing camera that took pictures of the user and one or more physical keys (Clausen Fig. 1; [0011] and [0008]).  A camera facing the back or sides of the portable device was used a special-purpose camera to track the movements of one or more of the user’s finger in view of the camera for object manipulation. It detected the various motions of one or more fingers such as the thumbs and the four fingers gripping a portable terminal (Clausen Fig. 4; [0041]-[0042]). It would have been obvious before the effective filing date of the invention to have added the special purpose camera as the optical measurement technique for detecting finger movements to the portable terminal of Cederlund. One of ordinary skill in the art would have been motivated to detect various finger movements in the back or sides of the portable device beyond the touchscreen (Clausen Fig. 4; [0041]-[0042]).

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	U.S. Patent Publication 9,245,166 B2 by Hunag et al. teaches touch images were compared with the fingerprint information in the storage unit to determine one of the fingerprint information that is corresponding to the integrated image, and the finger corresponding to the fingerprint information is served as the finger category of the input device, including a right thumb, a right index finger, a right middle finger, a right ring finger, a right little finger, a left thumb, a left index finger, a left middle finger, a left ring finger, or a left little finger.
U.S. Patent Publication 2010/0085317 A1 by Park et al. teaches using a user's left thumb selecting one of the menu icons displayed on a touch screen. In this example, if a user touches a specific icon (e.g., Music Icon) located in the upper right portion on the touch screen, some of the other icons (e.g., Game Icon, Display Icon, and Scheduler Icon) displayed on the touch screen may be entirely or partially hidden by the thumb. Additionally, these hidden icons may be in contact with the thumb, and thereby functions associated with the hidden icons may be undesirably executed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHEEN I JAVED whose telephone number is (571)272-0825.  The examiner can normally be reached on Mon-Fri 9:00 am-5:00 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR AWAD can be reached on 571-272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAHEEN I JAVED/Examiner, Art Unit 2621 

/AMR A AWAD/Supervisory Patent Examiner, Art Unit 2621